Citation Nr: 0939712	
Decision Date: 10/20/09    Archive Date: 10/28/09

DOCKET NO.  06-31 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased disability rating for a service-
connected left knee disability, to include status-post total 
knee replacement surgery, currently evaluated as 20 percent 
disabling. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 




INTRODUCTION

The Veteran served on active duty in the United States Army 
from May 1968 to January 1970 and from September 1977 to 
October 1979.  Service in the Republic of Vietnam and receipt 
of the Bronze Star Medal, Purple Heart Medal, Silver Star and 
Air Medal are indicated by the evidence of record. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

The Veteran was originally granted service connection by the 
RO for a left knee disability in a March 2004 rating 
decision.  A 20 percent disability rating was assigned.  The 
Veteran did not indicate his disagreement therewith within 
one year thereafter. 

In the above-mentioned March 2006 rating decision, the RO 
continued the 20 percent disability rating assigned to the 
Veteran's left knee disability.  The Veteran initiated an 
appeal of this decision and requested de novo review by a 
Decision Review Officer (DRO).  The DRO issued a statement of 
the case (SOC) in August 2006 that continued the denial of 
his claim.  The Veteran's appeal was perfected with the 
timely submission of his substantive appeal (VA Form 9) in 
September 2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this 
issue must be remanded for further evidentiary development.  

The record suggests that the Veteran has been receiving 
ongoing treatment for his service-connected left knee 
disability.  See the November 2007 statement of D.J.F., M.D.  
Despite the evidence of continuing treatment, the record does 
not contain any VA treatment records after March 2006 or 
private treatment records after 2002.  Moreover, the Veteran 
has recently submitted medical records documenting total left 
knee replacement surgery.  The corresponding hospitalization 
treatment and recovery records have not been associated with 
the Veteran's claims folder.  Accordingly, the Veteran should 
be contacted and asked to identify any existing medical 
evidence pertaining to his left knee disability.  

The Board observes that the Veteran's last VA examination to 
evaluate his service-connected left knee disability was 
conducted in February 2006.  Since that examination, the 
Veteran has indicated that his knee disability has increased 
in severity.  See, e.g., a December 2008 statement.  
Moreover, as mentioned above, the Veteran has submitted 
evidence documenting that he underwent total left knee 
replacement surgery in November 2008.  Since the Veteran has 
alleged that his disability has increased in severity since 
his last examination, and the evidence does not adequately 
address the current state of his service-connected 
disability, the Board finds that an additional examination is 
necessary.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) [a 
veteran is entitled to a new VA examination where there is 
evidence that the condition has worsened since the last 
examination].

Accordingly, the case is REMANDED for the following action:

1.  VBA should contact the Veteran and ask 
that he identify the dates of treatment, 
and the names of the providers of private 
medical treatment since 2002, and VA 
treatment since March 2006, for his left 
knee.  Any such records should be obtained 
to the maximum extent possible.  Any 
records so obtained should be associated 
with the Veteran's VA claims folder.

2.  VBA should make arrangements for the 
Veteran to be examined by an appropriate 
specialist for the purpose of addressing 
the current severity of his service-
connected  left knee disability.  The 
Veteran's VA claims folder should be 
reviewed by the examiner.  The examination 
report should set forth all objective 
findings regarding the Veteran's left knee 
disability including any residuals of the 
Veteran's left knee replacement surgery.  
If diagnostic testing and/or specialist 
consultations are deemed by the examiner 
to be necessary, such should be 
accomplished.  A report of the examination 
should be prepared and associated with the 
Veteran's VA claims folder.

3.  VBA should then readjudicate the 
Veteran's claim of entitlement to an 
increased rating for service-connected 
left knee disability.  If the benefit 
sought on appeal remains denied, VBA 
should provide the Veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


